Citation Nr: 0006672	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
posterior cervical discectomy with symptomatic neck and right 
radicular pain, currently evaluated as 40 percent disabling.

2.  What evaluation is warranted for the period from October 
1, 1997, for postoperative residuals of an adenocarcinoma of 
the prostate?



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969, and from June 1970 to September 1993 when he 
retired for years of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board notes that the veteran presented testimony at a 
video conference hearing at Muskogee, Oklahoma, in September 
1999.  At the hearing the veteran submitted additional 
medical evidence and waived initial consideration by the 
agency of original jurisdiction.  Accordingly, the evidence 
will be considered by the Board in its appellate review.  
38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran's residuals of a posterior cervical 
discectomy with symptomatic neck and right radicular pain are 
manifested by subjective complaints of radiating pain in the 
right arm and paresthesia in the right middle and ring finger 
with evidence of cervical degenerative disc disease (DDD).  
Objective examination reveals little motor, sensory, or 
strength decrease in either upper extremity.

2.  Since October 1, 1997, postoperative residuals of 
adenocarcinoma of the prostate are manifested by urinary 
leakage, requiring the changing of absorbent pads more than 
four times per day.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for residuals of a posterior cervical discectomy with 
symptomatic neck and right radicular pain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5293 (1999).

2.  An evaluation of 60 percent for postoperative residuals 
of an adenocarcinoma of the prostate, for the period from 
October 1, 1997, is warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.115a, 4.115b Diagnostic Codes 7527, 7528 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented claims which are not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, as is the case with the cervical 
claim, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The claim for a higher evaluation for postoperative residuals 
of adenocarcinoma of the prostate is an original claim that 
was placed in appellate status by a Notice of Disagreement 
(NOD) expressing disagreement with an initial rating award.  
As such, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Cervical Spine

In this case, the veteran underwent a C4-C5 foraminotomy in 
service in April 1993.  He was granted service connection for 
residuals of a posterior cervical discectomy with symptomatic 
neck and right radicular pain and assigned a 20 percent 
rating in January 1994.

A VA orthopedic examination in March 1995 reported that the 
veteran had a full range of motion of the cervical spine, 
however, he did complain of pain with forward flexion and 
with rotational movements.  There was no unilateral muscle 
mass changes.  There appeared to be rather minimal weakness 
of the right biceps, and triceps compared to the left, as 
well as some minimal weakness of grip strength on the right.

A review of VA treatment records associated with the claims 
file from March 1994 to August 1997 reflect ongoing treatment 
for complaints of pain in the cervical spine, radiating into 
the right arm and intermittent parasthesia in the right 
middle and ring fingers.  The veteran was hospitalized in 
December 1994 with complaints of cervical pain and diagnosed 
with cervical radiculopathy.  An April 1997 outpatient entry 
noted that the veteran continued to complain of tingling in 
his right middle and ring fingers.  A similar complaint was 
recorded in August 1997.

The veteran was afforded a VA orthopedic examination in 
February 1998.  He complained of paresthesia on the medial 
surface of the upper right arm, and at the middle and ring 
fingers of the right hand.  He also complained of headaches 
and much pain in the neck and shoulder region.  The veteran 
reported flare-ups one to two times per week which would last 
several hours to an entire day of intense pain in the right 
neck and shoulder region.  Physical examination revealed 
forward flexion to 30 degrees, extension to 10 degrees, 
rotation to the right to 20 degrees and to the left to 25 
degrees.  The examiner commented that the veteran had "much 
pain" beyond the listed degrees of motion.  Motor strength 
was 5/5 in the biceps, triceps, hand grips, and deltoid 
muscles bilaterally.  There was mild decreased sensory 
function in the ulnar distribution of the right hand.  The 
neck musculature was nontender to palpation.  Deep tendon 
reflexes were hypoactive bilaterally.  The examiner noted 
that x-rays of the cervical spine were done in February 1998.  
The x-rays were interpreted to show DDD predominantly 
effecting levels C4-C5, and C5-C6.  The examiner's diagnosis 
was chronic neck pain with degenerative and postoperative 
changes, as well as disc bulging and impingement on the 
lateral neural foramina.

The examiner also included the result of a magnetic resonance 
imaging (MRI) test performed in January 1997.  The MRI report 
noted surgical changes in the neck, consistent with the 
veteran's history.  Further there were several broad-based 
disc bulges, most significantly at the C4-C5 levels and to a 
lesser extent at the C5-C6 and C6-C7 levels.  Finally, 
impingement on the lateral neural foramina, bilaterally, was 
reported.  

Associated with the claims file is a copy of an MRI report 
for the cervical spine dated in March 1998.  The report's 
findings were that there was central disc herniation at the 
C4-C5 level with some spinal canal narrowing; and, mild 
posterior bulging at the C5-C6, C6-C7 levels centrally with 
evidence of degenerative disc disease (DDD) at C5-C6, C6-C7.

The veteran was afforded a VA orthopedic examination in June 
1998.  However, the examination report was limited to the 
veteran's service-connected bilateral knee condition.  

Associated with the claims file are VA treatment records from 
September 1997 to April 1999.  The records reflect several 
incidents of treatment for the veteran's cervical pain.  Of 
note is an entry dated in April 1998 which diagnosed the 
veteran with congenital stenosis of almost the entire spine.  
A July 1998 entry reflected a discussion of possible fusion 
surgery.  The clinical findings reported as predominantly 5/5 
for motor and strength testing.  The veteran did have C-5 
radicular pain.  A February 1999 radiographic report for the 
cervical spine was interpreted to show degenerative arthritic 
changes present at multiple levels.

The veteran was afforded a VA orthopedic examination in July 
1999.  He complained of constant neck pain which usually 
radiated from the neck to the shoulder and to the fingers.  
He worked at a desk job and prolonged sitting tended to make 
his neck pain worse.  He wore a neck brace when driving.  He 
said that he missed several days due to doctor's 
appointments.  Physical examination revealed flexion to 23 
degrees, extension to 37 degrees, right rotation to 61 
degrees and left rotation to 58 degrees, lateral flexion to 
the right to 30 degrees and lateral flexion to the left to 29 
degrees.  The examiner remarked that that the veteran could 
sometimes pop his neck and bend it further on his own but did 
not do this for the measured portion of the examination.  The 
examiner's pertinent diagnoses were DDD of the cervical spine 
with moderate functional loss; and, right cervical 
radiculopathy.

The veteran's disability rating was increased to 40 percent 
in August 1999 as a result of the July 1999 examination 
findings.

Finally, the veteran testified at a video conference hearing 
in Muskogee, Oklahoma, in September 1999.  However, the 
veteran limited his testimony to a discussion of his prostate 
disability.  The veteran also provided a statement from Sean 
P. Manion, M. D., dated in September 1999.  The statement 
provided no information pertinent to the veteran's cervical 
spine disability.

The veteran's cervical spine disability has been rated 40 
percent disabling as intervertebral disc syndrome under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5293, a 40 percent rating is assigned where symptoms are 
severe, with symptomatology indicating recurring attacks with 
intermittent relief.  A 60 percent rating is for 
consideration where the symptoms are pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief.  38 C.F.R. § 4.71a

The medical evidence of record demonstrates that the veteran 
has continually complained of radiating neck pain with right 
parasthesia into his right middle and ring fingers.  However, 
multiple physical examinations, to include clinical 
evaluations and compensation examinations did not reveal 
evidence of muscle spasm, atrophy, neurological deficit or 
weakness in either arm.  The veteran is currently employed at 
a desk job that involves computer work and he experiences 
increased symptomatology with prolonged sitting.  He takes 
Tylenol for pain and his symptoms are alleviated with rest.  
He drives with a neck brace for comfort.  In short, the 
veteran is able to work and drive with his current symptoms.

Therefore, without objective evidence of cervical spasms, 
and/or severe cervical neuropathy the disability more closely 
approximates the rating criteria for a 40 percent rating 
under Diagnostic Code 5293.  Accordingly, an increased rating 
is denied.

The Board has also considered the veteran's cervical spine 
disability for an increased rating under Diagnostic Code 5285 
and Diagnostic Code 5286.  However, as there is no evidence 
of any type of vertebral fracture or cervical ankylosis, a 60 
percent evaluation under those diagnostic codes is not for 
consideration.  38 C.F.R. § 4.71a.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this case, there is no objective 
evidence to support an increased rating for functional loss 
due to pain on motion.  The VA examiner, at the July 1999 
examination, reported that the veteran had a moderate 
functional loss as a result of cervical DDD.  It was noted 
that the veteran had some limitation of motion of the 
cervical spine.  However, the examiner also did not report 
disuse atrophy or cervical incoordination.  Indeed, on 
observation the veteran was able to pop his neck and extend 
his range of motion without objective evidence of pain.  
Hence, the symptomatology is more than adequately supported 
by the 40 percent rating under Diagnostic Code 5293.

Postoperative residuals of an adenocarcinoma of the prostate

A February 1997 biopsy of the veteran's prostate reported a 
finding of an adenocarcinoma.  The veteran underwent surgical 
removal of the prostate in March 1997.

The veteran was granted service connection for postoperative 
residuals of an adenocarcinoma of the prostate in September 
1997.  He was assigned a temporary 100 percent evaluation for 
a six month period following his surgery, with a residual 
rating of 10 percent effective October 1, 1997.  The veteran 
is appealing his residual 10 percent rating.  

Associated with the claims file are VA treatment records for 
the period from March to April 1997.  A March 1997 entry 
noted that the veteran was healing well.  He was able to void 
with no difficulty and able to stop his stream completely.  
An April 2, 1997, note reported that the veteran was cleared 
to return to one-half work days on April 4, 1997.  

A VA orthopedic examination dated in May 1997 reported that 
the veteran denied bladder outlet obstruction symptoms, 
dysuria, hesitancy or hematuria.  The veteran did complain of 
stress incontinence.  

The veteran was afforded a VA genitourinary examination in 
February 1998.  His main complaint involved impotency.  
However, he said that he had urinary incontinence in small 
amounts.  He also related that he had much dribbling of urine 
after he would urinate, for five to ten minutes.  
Consequently, he wore Depends adult undergarments in order to 
prevent soiling of his clothing.  He had not had any 
recurrent urinary tract infections (UTIs), kidney or bladder 
stones.  He had not required catheterization or dilatation.  
He often had the urge to use the rest room and to use it 
quickly or suffer incontinence.  The examiner's pertinent 
diagnosis was urinary incontinence secondary to radical 
prostatectomy.

Associated with the claims file are VA treatment records for 
the period from June 1997 to May 1999.  The records reflect 
several visits by the veteran for follow-up on his 
postoperative condition.  An entry dated in August 1998 
related to impotency matters.  A November 1998 entry reported 
slight incontinence.  A January 1999 outpatient entry 
reported no dysuria and minimal incontinence.  

A July 1999 VA examination report evaluated the veteran's 
hemorrhoids and noted that he had fecal leakage that required 
him to wear Depends.  There was no mention made of the 
veteran's urinary problems.

Finally, the veteran testified on his behalf at his video 
conference hearing in September 1999.  The veteran related 
that he informed the VA examiner at his February 1998 
examination that he had incontinence and wore Depends to 
protect his clothing.  He further testified that he received 
periodic follow-up from VA on his prostate cancer condition 
approximately once a year.  He received treatment from a 
physician at the local Army base every couple of months.  He 
said that he needed to change his Depends at least five to 
six times per day depending on the urgency.  He felt that his 
urgency problem had worsened over the last year.  No further 
treatment, such as surgery, had been discussed in regard to 
his incontinence.  He had suffered UTIs in the past but not 
very often.  His representative argued that his disability 
should be rated as a voiding dysfunction and not as a result 
of UTIs.  

At the hearing the veteran submitted the statement from Dr. 
Manion.  Dr. Manion stated that the veteran suffered from 
stress related incontinence as a result of his prostate 
surgery.  He often had to change pads because of leaking.  
Dr. Manion did not say how often the veteran had to change 
pads but did say that he should be allowed to change his pads 
on an "as needed" basis as frequently as six to eight times 
per day.

The veteran's postoperative residuals of an adenocarcinoma of 
the prostate are currently rated as 10 percent disabling 
under Diagnostic Codes 7527-7528.  38 C.F.R. §§ 4.115a, 
4.115b (1999). A note under Diagnostic Code 7527 provides 
that postoperative residuals are to be rated either as a 
voiding dysfunction or urinary tract infection.  Pursuant to 
the provisions of Diagnostic Code 7528, a 100 percent 
evaluation is warranted when the evidence indicates malignant 
neoplasms of the genitourinary system.  A note to this code 
section states that if there has been no local reoccurrence 
or metastasis following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
then the disability is to be rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Review of the 
medical evidence described above reveals no evidence of 
reoccurrence or metastasis of the veteran's carcinoma 
subsequent to his surgery in March 1997.  Accordingly, the 
veteran's postoperative residuals of his prostate cancer will 
be evaluated under voiding dysfunction, renal dysfunction, 
urinary tract infection, whichever is predominant, pursuant 
to Diagnostic Codes 7527 and 7528.

The Board concurs with the arguments of the veteran's 
representative at the September 1999 hearing that the 
appellant's disability should be rated as a voiding 
dysfunction under the provisions of 38 C.F.R. § 4.115a.  
Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, or obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent. 
A 60 percent rating contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
38 C.F.R. § 4.115a.

In applying the evidence of record to the rating criteria, 
the Board finds that the veteran meets the criteria for a 60 
percent rating.  In reaching this conclusion, the Board notes 
that the veteran was initially reported to have no problems 
following his surgery.  However, by the time of his February 
1998 VA examination, he was noted to be wearing Depends due 
to stress incontinence.  The VA treatment records continued 
to report minimal incontinence.  The veteran testified at his 
September 1999 hearing that he changed Depends five to six 
times per day.  The statement from Dr. Manion, while not 
documenting the actual number of times the veteran required a 
change per day, supported the appellant's statement of 
continued stress incontinence and the need for frequent pad 
changes on a daily basis.  Therefore, in resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that he does satisfy the criteria for a 60 percent rating for 
a voiding dysfunction.

A rating in excess of 60 percent would require competent 
evidence of a recurrence of the cancer, or competent evidence 
that the appellant needs dialysis due to prostate cancer.  38 
C.F.R. §§ 4.115a, 4.115b.  As neither is evident an 
evaluation in excess of 60 percent is not in order.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
cervical disability or a rating in excess of 60 percent for 
residuals of prostate cancer.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990).



ORDER

Entitlement to an increased rating for residuals of a 
posterior cervical discectomy with symptomatic neck and right 
radicular pain is denied.

Entitlement to a 60 percent disability rating for 
postoperative residuals of an adenocarcinoma of the prostate 
from October 1, 1997, is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

